EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS FOURTH QUARTER RESULTS YEAR-END 2007 HIGHLIGHTS · Assets Increase 21% Year-over-Year · Total Deposits Increase 18% · Eleven De Novo Bank Openings During 2007 · Seven De Novo Applications Pending · Wealth Management Initiatives Launched in 35 Affiliate Banks 4TH QUARTER 2007 HIGHLIGHTS · Assets Reach Record $4.9 Billion · Strong Annualized Linked Quarter Growth in Assets (21%), Loans (28%) and Deposits (19%) · Five De Novo Bank Openings During the Quarter LANSING, Mich. and PHOENIX, Ariz.: January 31, 2008: Corporate earnings for 2007 were $21.9 million, down 48% from reported earnings for 2006 of nearly $42.4 million.Earnings per share for the year of $1.27 decreased about 50% from the $2.57 reported in 2006.Fourth quarter net income approximated $3.4 million ($0.20 per diluted share) compared to $11.4 million ($0.68 per diluted share) in the fourth quarter of 2006. Solid growth brought consolidated assets to approximately $4.9 billion at December 31, 2007, a 21 percent increase over the $4.1 billion reported a year ago, due largely to the continued implementation of Capitol Bancorp’s strategic growth plan.A 24 percent increase year-over-year, and more than 28 percent on an annualized linked-quarter basis, brought total portfolio loans to approximately $4.3 billion, when compared to the $3.5 billion reported at December 31, 2006.Similarly, total deposits increased by 18 percent to approximately $3.8 billion, over the approximate $3.3 billion reported in 2006, a nearly 19 percent increase on an annualized linked-quarter basis. Capitol Bancorp’s Chairman and CEO Joseph D. Reid said, “A record year in bank development brought eleven new banks into the Capitol Bancorp family.Challenges facing all financial institutions, most acutely felt in the state of Michigan, resulted in disappointing earnings for the Page 1 of 12 Corporation.Plans to develop a national community bank network were initiated more than ten years ago to better position the Corporation to weather future regional economic weakness, enhancing our ability to report consistent, stable core earnings for our shareholders.” In the fourth quarter of 2007, five de novo banks located in new markets joined the Capitol Bancorp network.Loveland Bank of Commerce opened in Loveland, Colorado, in October.In November, Bank of Feather River, located in Yuba City, California, commenced operations.Capitol’s entry into the state of Nebraska was signaled by the December opening of Community Bank of Lincoln.Also in December, the first affiliate bank in Texas, Bank of Fort Bend, opened in Sugar Land (just outside of Houston), and the second, Bank of Las Colinas, opened in Irving (just outside of Dallas).Additionally, six affiliates were added during the first nine months of 2007 in the states of California, Colorado, New York, Oregon and Washington, helping to expand Capitol Bancorp’s national network currently consisting of 61 community banks to 17 states across the country.Seven applications are currently pending to establish community banks in the states of Arizona, Colorado, North Carolina, Ohio and Oklahoma.Capitol Bancorp opened its first bank of 2008, Missouri-based Adams Dairy Bank, in early January.Support for this current network of affiliate banks, as well as the substantial growth expected in the future, is provided by the Corporation’s strong capital foundation.At December 31, 2007, Capitol Bancorp’s total capital stood in excess of $700 million, or more than 14% of the Corporation’s $4.9 billion of total assets. Quarterly Performance Consolidated net operating revenues increased 4 percent to $52.2 million for the fourth quarter of 2007 compared with $50.1 million for the fourth quarter of 2006.The net interest margin was 4.17 percent, compared to 4.42 percent reported in the third quarter of 2007.While the Corporation’s average earning assets expanded approximately 22 percent from a year ago, to more than $4.4 billion, Capitol Bancorp’s traditionally strong margin was impacted by many factors: a flat-to-inverted yield curve, intense pricing competition at a time when robust loan growth outpaced the generation of traditional core funding sources, slightly lower levels of noninterest-bearing deposit accounts, increases in nonperforming assets, and the issuance of approximately $55 million of trust preferred financing earlier in the year to support bank development. Net income for the quarter approximated $3.4 million, a decrease from $11.4 million reported in the fourth quarter of 2006.Weakened bank performance and related earnings contribution of the Corporation’s mature banks in its Great Lakes Region were the major reasons for the earnings decrease.Operating expenses increased 35 percent year-over-year, a result of the addition of 11 banks during the past twelve months, and the continued support and reinforcement of business development efforts at Capitol’s existing banks and nonbank affiliates.Historically, it is not uncommon for Capitol Bancorp to report negative operating leverage in the early stages of vibrant de novo development.When coupled with the current margin pressures and asset quality-related demands, this dynamic can be exaggerated.Diluted earnings per share of $0.20 decreased from $0.68 reported in the fourth quarter of 2006.The fourth quarter provision for loan losses, which stood at $9.5 million, represents a 177% increase from 2006’s comparable period (and are more than two-times net charge-offs both for the fourth quarter and all of 2007), coupled with a 4 percent increase in the Corporation’s outstanding share count year-over-year, were also contributing factors to the decline in earnings per share. Page 2 of 12 Operating Results for 2007 Comparable to the challenges noted in the quarterly performance discussed above, modest net operating revenue growth (an increase of 6 percent to nearly $208 million when compared to the year-ago period) was offset by the costs attributable to the Corporation’s expansion initiatives.Diluted earnings per share of $1.27 for the year decreased from the $2.57 reported for 2006.Loan loss provisioning, which exceeded $25 million during 2007, was more than double the $12.2 million recorded in 2006 as Capitol Bancorp sought to ensure that an appropriate and conservative stance was taken with regard to reserves during these challenging and uncertain times. Balance Sheet The Corporation’s capital position remains strong.At December 31, 2007, the equity-to-asset ratio was nearly 8 percent, as total assets have expanded 21 percent year-over-year.The total capital-to-asset ratio was 14.31 percent at December 31, 2007, in line with the 14.50 percent reported a year ago as total capital resources exceeded $700 million. Net charge-offs at 0.41 percent of average portfolio loans outstanding for the fourth quarter of 2007 decreased from the third quarter’s 0.45 percent and were up slightly from 0.38 percent in the corresponding period of 2006.The ratio of nonperforming assets to total assets was 1.82 percent at December 31, 2007 compared to the 1.42 percent reported at the end of the third quarter and the allowance coverage ratio of nonperforming loans was 80 percent at year-end 2007.Responding to this difficult environment, Capitol Bancorp reported a modest increase in its allowance level, which now stands at 1.35 percent of total loans.With commercial real estate often serving as the primary source of collateral and security for most affiliate bank loans, resolution timetables for nonperforming loans can be extended due to state-specific redemption laws as well as market conditions for sale of real estate.Our ongoing analysis of the loan portfolio resulted in increases in the allowance for loan losses and charge-offs at December 31, 2007. “A little more than ten years ago, the Corporation’s asset base was composed entirely of Michigan-based affiliates,” said Reid.“At year-end 2007, only 36% of the total asset base of the Corporation was domiciled in Michigan-based affiliates.In the past year, all de novo growth has occurred outside of the state of Michigan, and four of the eleven banks launched in 2007 were in states where we previously did not have an affiliate.Each state or new region that we enter further diversifies Capitol Bancorp’s asset base and reduces exposure to the effect of any one future regional slowdown.The opportunities for growth through new affiliates are many; we continue to see tremendous potential in the west, particularly in Texas and the surrounding regions.We remain committed to our strategy of national geographic diversity.In addition, attention has been paid to increasing fee income through various revenue generation efforts, including the growth of our wealth management affiliate, Capitol Wealth, which will increasingly contribute to the enhancement of the Corporation’s consolidated earnings profile by offering a select group of products and services to the customer base at each of Capitol Bancorp’s affiliate banks.Revenue for Capitol Wealth increased 74% from 2006 ($2.3 million) to 2007 ($4.0 million).” Page 3 of 12 About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $4.9 billion national community bank development company, with a network of 61 separately chartered banks and bank operations in 17 states. It is the holder of the most individual bank charters in the country. Capitol Bancorp Limited identifies opportunities for the development of new community banks, raises capital for and mentors new community banks through their formative stages and provides efficient services to its growing network of community banks. Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors, composed of business leaders from the bank’s community.Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona. ### Page 4 of 12 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Year Ended December 31 December 31 2007 2006 2007 2006 Condensed statements of operations: Interest income $ 86,310 $ 74,978 $ 330,439 $ 279,353 Interest expense 39,924 30,896 147,162 105,586 Net interest income 46,386 44,082 183,277 173,767 Provision for loan losses 9,528 3,444 25,340 12,156 Noninterest income 5,842 6,060 24,381 21,532 Noninterest expense 47,649 35,248 176,160 137,804 Income before income taxes 1,522 14,716 24,761 57,854 Net income $ 3,394 $ 11,382 $ 21,937 $ 42,391 Per share data: Net income - basic $ 0.20 $ 0.71 $ 1.29 $ 2.69 Net income - diluted 0.20 0.68 1.27 2.57 Book value at end of period 22.47 21.73 22.47 21.73 Common stock closing price at end of period $ 20.12 $ 46.20 $ 20.12 $ 46.20 Common shares outstanding at end of period 17,317,000 16,656,000 17,317,000 16,656,000 Number of shares used to compute: Basic earnings per share 17,109,000 15,979,000 16,967,000 15,772,000 Diluted earnings per share 17,201,000 16,768,000 17,216,000 16,481,000 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 2007 2007 2007 2007 2006 Condensed statements of financial position: Total assets $ 4,901,763 $ 4,654,012 $ 4,439,279 $ 4,254,526 $ 4,065,816 Portfolio loans 4,314,701 4,030,384 3,801,773 3,620,981 3,488,678 Deposits 3,844,745 3,673,950 3,523,346 3,392,035 3,258,485 Stockholders' equity 389,145 390,466 387,917 381,992 361,879 Total capital $ 701,473 $ 689,643 $ 668,067 $ 661,650 $ 589,426 Key performance ratios: Return on average assets 0.28 % 0.53 % 0.58 % 0.61 % 1.16 % Return on average equity 3.48 % 6.15 % 6.54 % 6.74 % 13.30 % Net interest margin 4.17 % 4.42 % 4.53 % 4.67 % 4.82 % Efficiency ratio 91.23 % 82.70 % 82.15 % 83.20 % 70.30 % Asset quality ratios: Allowance for loan losses / portfolio loans 1.35 % 1.31 % 1.30 % 1.30 % 1.30 % Total nonperforming loans / portfolio loans 1.68 % 1.31 % 1.10 % 1.02 % 0.98 % Total nonperforming assets / total assets 1.82 % 1.42 % 1.17 % 1.08 % 1.08 % Net charge-offs (annualized) / average portfolio loans 0.41 % 0.45 % 0.18 % 0.26 % 0.38 % Allowance for loan losses / nonperforming loans 80.03 % 100.21 % 118.28 % 128.00 % 132.50 % Capital ratios: Stockholders' equity / total assets 7.94 % 8.39 % 8.74 % 8.98 % 8.90 % Total capital / total assets 14.31 % 14.82 % 15.05 % 15.55 % 14.50 % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include expressions such as "expects", "intends", "believes" and "should" which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 5 of 12 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended December 31 Year Ended December 31 2007 2006 2007 2006 INTEREST INCOME: Portfolio loans (including fees) $ 82,981 $ 70,822 $ 314,800 $ 264,701 Loans held for sale 368 730 2,133 2,740 Taxable investment securities 184 226 773 956 Federal funds sold 2,118 2,534 10,687 8,703 Other 659 666 2,046 2,253 Total interest income 86,310 74,978 330,439 279,353 INTEREST EXPENSE: Deposits 33,205 26,504 124,160 88,629 Debt obligations and other 6,719 4,392 23,002 16,957 Total interest expense 39,924 30,896 147,162 105,586 Net interest income 46,386 44,082 183,277 173,767 PROVISION FOR LOAN LOSSES 9,528 3,444 25,340 12,156 Net interest income after provision for loan losses 36,858 40,638 157,937 161,611 NONINTEREST INCOME: Service charges on deposit accounts 1,263 1,101 4,787 4,318 Trust and wealth-management revenue 1,624 1,012 5,149 3,336 Fees from origination of non-portfolio residential mortgage loans 728 1,348 4,482 5,439 Gain on sales of government-guaranteed loans 437 1,240 2,733 2,434 Realized losses on sale of investment securities available for sale (2 ) - (2 ) - Other 1,792 1,359 7,232 6,005 Total noninterest income 5,842 6,060 24,381 21,532 NONINTEREST EXPENSE: Salaries and employee benefits 26,238 20,356 106,563 85,196 Occupancy 4,199 3,348 15,079 12,116 Equipment rent, depreciation and maintenance 2,551 2,233 10,022 8,389 Other 14,661 9,311 44,496 32,103 Total noninterest expense 47,649 35,248 176,160 137,804 Income (loss) before income taxes (benefit) and minority interest (4,949 ) 11,450 6,158 45,339 Income taxes (benefit) (1,872 ) 3,334 2,824 15,463 Income (loss) before minority interest (3,077 ) 8,116 3,334 29,876 Minority interest in net losses of consolidated subsidiaries 6,471 3,266 18,603 12,515 NET INCOME $ 3,394 $ 11,382 $ 21,937 $ 42,391 NET INCOME PER SHARE: Basic $ 0.20 $ 0.71 $ 1.29 $ 2.69 Diluted $ 0.20 $ 0.68 $ 1.27 $ 2.57 Page 6 of 12 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) December 31 (Unaudited) 2007 2006 ASSETS Cash and due from banks $ 196,083 $ 169,753 Money market and interest-bearing deposits 26,924 37,204 Federal funds sold 129,365 141,913 Cash and cash equivalents 352,372 348,870 Loans held for sale 16,419 34,593 Investment securities: Available for sale, carried at market value 14,119 18,904 Held for long-term investment, carried at amortized cost which approximates market value 25,478 21,749 Total investment securities 39,597 40,653 Portfolio loans: Loans secured by real estate: Commercial 1,917,113 1,602,743 Residential (including multi-family) 698,960 529,357 Construction, land development and other land 852,595 705,255 Total loans secured by real estate 3,468,668 2,837,355 Commercial and other business-purpose loans 768,473 602,294 Consumer 48,041 39,957 Other 29,519 9,072 Total portfolio loans 4,314,701 3,488,678 Less allowance for loan losses (58,124 ) (45,414 ) Net portfolio loans 4,256,577 3,443,264 Premises and equipment 60,031 54,295 Accrued interest income 19,417 17,524 Goodwill and other intangibles 72,722 62,215 Other assets 84,628 64,402 TOTAL ASSETS $ 4,901,763 $ 4,065,816 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 671,688 $ 651,253 Interest-bearing 3,173,057 2,607,232 Total deposits 3,844,745 3,258,485 Debt obligations: Notes payable and short-term borrowings 320,384 191,154 Subordinated debentures 156,130 101,035 Total debt obligations 476,514 292,189 Accrued interest on deposits and other liabilities 35,161 26,751 Total liabilities 4,356,420 3,577,425 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 156,198 126,512 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2007 - 17,316,568 shares 2006 - 16,656,481 shares 272,208 249,244 Retained earnings 117,520 112,779 Undistributed common stock held by employee- benefit trust (586 ) Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) 3 (144 ) Total stockholders' equity 389,145 361,879 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,901,763 $ 4,065,816 Page 7 of 12 CAPITOL BANCORP LIMITED Allowance for Loan Losses and Asset Quality Data ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Periods Ended December 31 Three Month Period Year Ended 2007 2006 2007 2006 Allowance for loan losses at beginning of period $ 52,851 $ 45,174 $ 45,414 $ 40,559 Loans charged-off: Loans secured by real estate: Commercial (1,963 ) (1,179 ) (3,102 ) (2,737 ) Residential (including multi-family) (1,076 ) (756 ) (3,265 ) (1,831 ) Construction, land development and other land (547 ) (381 ) (1,192 ) (812 ) Total loans secured by real estate (3,586 ) (2,316 ) (7,559 ) (5,380 ) Commercial and other business-purpose loans (1,219 ) (985 ) (6,257 ) (2,943 ) Consumer (87 ) (58 ) (403 ) (255 ) Other (73 ) (122 ) Total charge-offs (4,892 ) (3,432 ) (14,219 ) (8,700 ) Recoveries: Loans secured by real estate: Commercial 2 54 70 66 Residential (including multi-family) 62 33 226 213 Construction, land development and other land 4 20 8 Total loans secured by real estate 68 87 316 287 Commercial and other business-purpose loans 551 109 1,101 896 Consumer 17 32 165 216 Other 1 7 Total recoveries 637 228 1,589 1,399 Net charge-offs (4,255 ) (3,204 ) (12,630 ) (7,301 ) Additions to allowance charged to expense 9,528 3,444 25,340 12,156 Allowance for loan losses at December 31 $ 58,124 $ 45,414 $ 58,124 $ 45,414 Average total portfolio loans for period ended December 31 $ 4,172,669 $ 3,381,488 $ 3,840,526 $ 3,251,538 Ratio of net charge-offs (annualized) to average portfolio loans outstanding 0.41 % 0.38 % 0.33 % 0.22 % Page 8 of 12 CAPITOL BANCORP LIMITED Selected Supplemental Data ASSET QUALITY (in thousands): December 31 2007 2006 Nonaccrual loans: Loans secured by real estate: Commercial $ 19,016 $ 8,771 Residential (including multi-family) 13,381 6,808 Construction, land development and other land 29,756 8,583 Total loans secured by real estate 62,153 24,162 Commercial and other business-purpose loans 5,782 5,349 Consumer 66 215 Other 84 Total nonaccrual loans 68,085 29,726 Past due (>90 days) loans: Loans secured by real estate: Commercial 113 1,380 Residential (including multi-family) 1,116 526 Construction, land development and other land 2,531 1,116 Total loans secured by real estate 3,760 3,022 Commercial and other business-purpose loans 714 1,375 Consumer 66 151 Other 5 Total past due loans 4,545 4,548 Total nonperforming loans $ 72,630 $ 34,274 Real estate owned and other repossessed assets 16,680 9,478 Total nonperforming assets $ 89,310 $ 43,752 Page 9 of 12 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Periods Ended December 31 Three Month Period Year Ended 2007 2006 2007 2006 Numerator—net income for the period $ 3,394 $ 11,382 $ 21,937 $ 42,391 Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic earnings per share) 17,109 15,979 16,967 15,772 Effect of dilutive securities: Unvested restricted shares 57 95 70 86 Stock options 35 694 179 623 Total effect of dilutive securities 92 789 249 709 Denominator for diluted earnings per share— Weighted average number of shares and potential dilution 17,201 16,768 17,216 16,481 Number of antidilutive stock options excluded from diluted earnings per share computation 2,120 1,063 AVERAGE BALANCES (in thousands): Periods Ended December 31 Three Month Period Year Ended 2007 2006 2007 2006 Portfolio loans $ 4,172,669 $ 3,381,488 $ 3,840,526 $ 3,251,538 Earning assets 4,445,084 3,654,472 4,133,488 3,519,689 Total assets 4,786,463 3,939,730 4,452,995 3,797,114 Deposits 3,774,592 3,172,965 3,540,241 3,059,500 Stockholders’ equity 390,475 342,360 383,558 327,531 Page 10 of 12 Capitol Bancorp’s National Network of Community Banks Arizona Region: Arrowhead Community Bank Glendale, Arizona Asian Bank of Arizona Phoenix, Arizona Bank of Tucson Tucson, Arizona Camelback Community Bank Phoenix, Arizona Mesa Bank Mesa, Arizona Southern Arizona Community Bank Tucson, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Valley First Community Bank Scottsdale, Arizona Yuma Community Bank Yuma, Arizona California Region: Bank of Escondido Escondido, California Bank of Feather River Yuba City, California Bank of San Francisco San Francisco, California Bank of Santa Barbara Santa Barbara, California Napa Community Bank Napa, California Point Loma Community Bank Point Loma, California Sunrise Bank of San Diego San Diego, California Sunrise Community Bank Palm Desert, California Colorado Region: Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Loveland Bank of Commerce Loveland, Colorado Great Lakes Region: Ann Arbor Commerce Bank Ann Arbor, Michigan Bank of Auburn Hills Auburn Hills, Michigan Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Brighton Commerce Bank Brighton, Michigan Capitol National Bank Lansing, Michigan Detroit Commerce Bank Detroit, Michigan Elkhart Community Bank Elkhart, Indiana Evansville Commerce Bank Evansville, Indiana Goshen Community Bank Goshen, Indiana Grand Haven Bank Grand Haven, Michigan Kent Commerce Bank Grand Rapids, Michigan Macomb Community Bank Clinton Township, Michigan Muskegon Commerce Bank Muskegon, Michigan Oakland Commerce Bank Farmington Hills, Michigan Ohio Commerce Bank Beachwood, Ohio Paragon Bank & Trust Holland, Michigan Portage Commerce Bank Portage, Michigan Midwest Region: Adams Dairy Bank Blue Springs, Missouri Bank of Belleville Belleville, Illinois Community Bank of Lincoln Lincoln, Nebraska Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Black Mountain Community Bank Henderson, Nevada Desert Community Bank Las Vegas, Nevada Red Rock Community Bank Las Vegas, Nevada Northeast Region: USNY Bank Geneva, New York Northwest Region: Bank of Bellevue Bellevue, Washington Bank of Everett Everett, Washington Bank of Tacoma Tacoma, Washington High Desert Bank Bend, Oregon Issaquah Community Bank Issaquah, Washington Page 11 of 12 Capitol Bancorp’s National Network of Community Banks – Continued Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Sunrise Bank of Atlanta Atlanta, Georgia Texas Region: Bank of Fort Bend Sugar Land, Texas Bank of Las Colinas Irving, Texas Page 12 of 12
